Case 20-10343-LSS   Doc 774   Filed 06/04/20   Page 1 of 9
Case 20-10343-LSS   Doc 774   Filed 06/04/20   Page 2 of 9

                    EXHIBIT A
                                                  Case 20-10343-LSS                           Doc 774                    Filed 06/04/20                  Page 3 of 9
                                                                                                        Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

Description                                           Name                                    Address                                      Fax           Email                                Method of Service
Notice of Appearance/Request for Notices.             Adams and Reese LLP                     Attn: Henry C. Shelton, III                                Henry.Shelton@arlaw.com              Email
Counsel to Chickasaw Council, Boy Scouts of                                                   6075 Poplar Ave, Ste 700
America, Inc.                                                                                 Memphis, TN 38119
Notice of Appearance/Request for Notices              A.M. Saccullo Legal, LLC                Attn: Anthony M. Saccullo                    302-836-8787 ams@saccullolegal.com                 Email
Counsel for Jorge Vega and all other current or                                               Attn: Mary E. Augustine, Esq.                             meg@saccullolegal.com
future personal injury claimants                                                              27 Crimson King Drive
                                                                                              Bear, DE 19701
Notice of Appearance/Request for Notices              Andrews & Thornton                      Attn: Anne Andrews                           949-315-3540 aa@andrewsthornton.com                Email
Counsel for Jorge Vega and all other current or                                               Attn: John C. Thornton
future personal injury claimants                                                              4701 Von Karman Ave, Suite 300
                                                                                              Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                      Attn: Bill Bowden                            302-654-2067 wbowden@ashbygeddes.com               Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                           500 Delaware Avenue, 8th Floor
America                                                                                       P.O. Box 1150
                                                                                              Wilmington, DE 19899-1150
Notice of Appearance/Request for Notices              Baker Manock & Jensen, PC               Attn: Jan T. Perkins                                       jperkins@bakermanock.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                               5260 North Palm Avenue, Suite 421
                                                                                              Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                 Attn: Erin R. Fay                                          efay@bayardlaw.com                   Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Gregory J. Flasser                                   gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                              600 N King St, Ste 400
City Fire Insurance Company                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                        Attn: David M. Klauder                       302-397-2557 dklauder@bk-legal.com                 Email
Counsel for Various Tort Claimants                                                            1204 N. King Street
                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices          Bodell Bove, LLC                        Attn: Bruce W. McCullough                    302-655-6827 bmccullough@bodellbove.com            N/A
Counsel for Agricultural Insurance Company                                                    1225 N King St, Ste 1000
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                                       tjacobs@bradleyriley.com             Email
Counsel for the National Surety Corporation                                                   320 W Ohio St, Ste 3W
                                                                                              Chicago, IL 60654
Notice of Appearance/Request for Notices              Buchalter, A Professional Corporation   Attn: Shawn M. Christianson                  415-227-0770 schristianson@buchalter.com           Email
Counsel for Oracle America, Inc                                                               55 Second Street, 17th Floor
                                                                                              San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                               Attn: Daniel W. Van Horn                                   Danny.VanHorn@butlersnow.com         Email
for Chicksaw Council, BSA, Inc.                                                               P.O. Box 171443
                                                                                              Memphis, TN 38187-1443
Notice of Appearance/Request for Notices              Carruthers & Roth, P.A.                 Attn: Britton C. Lewis                       336-478-1145 bcl@crlaw.com                         Email
Counsel for Arrowood Indemnity Company                                                        235 N. Edgeworth St.
                                                                                              P.O. Box 540
                                                                                              Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP           Attn: Mark Desgrosseilliers                  302-295-0199 degross@chipmanbrown.com              Email
for Jane Doe, Party in Interest                                                               1313 N Market St, Ste 5400
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Choate, Hall & Stewart LLP              Attn: Douglas R. Gooding                     617-248- 4000 dgooding@choate.com                  Email
Counsel for Liberty Mutual Insurance Company                                                  Attn: Jonathan D. Marshall                                 jmarshall@choate.com
                                                                                              Attn: Michael J. Foley, Jr.                                mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania              Dept of Labor & Industry                     717-787-7671 ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                      Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                           651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                 Harrisburg, PA 17121

Notice of Appearance/Request for Notices              Connolly Gallagher, LLP                 Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com     Email
Counsel for IRC Burnsville Crossing, LLC                                                      Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                              1201 N Market St, 20th Fl
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Coughlin Duffy, LLP                     Attn: Kevin Coughlin                         973-267-6442 kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                        Attn: Lorraine Armenti                                    larmenti@coughlinduffy.com
                                                                                              Attn: Michael Hrinewski                                   mhrinewski@coughlinduffy.com
                                                                                              350 Mount Kemble Ave.
                                                                                              PO Box 1917
                                                                                              Morristown, NJ 0796
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                             Attn: Jason P. Hood                                        Jason.Hood@davieshood.com            Email
for Chicksaw Council, BSA, Inc.                                                               22 North Front Street, Suite 620
                                                                                              Memphis, TN 38103-2100
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                    Attn: Bruce R. Ewing                                       ewing.bruce@dorsey.com               Email
Counsel for Girl Scouts of the United States of                                               Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com
America                                                                                       51 W 52nd St
                                                                                              New York, NY 10019
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                    Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                               Attn: Alessandra Glorioso                                  glorioso.alessandra@dorsey.com
America                                                                                       300 Delaware Ave, Ste 1010
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP       Attn: Michael P. Pompeo                      317-569-4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                     1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                            New York, NY 10036-2714
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP       Attn: Patrick A. Johnson                     302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                     Attn: Kaitlin W. MacKenzie                                kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                            222 Delaware Ave, Ste 1410
                                                                                              Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP       Attn: Jay Jaffe                              317-569-4800 jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                             600 E. 96th St, Ste 600
End Popcorn Company                                                                           Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP       Attn: Patrick A. Johnson                     302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                             222 Delaware Ave, Ste 1410
End Popcorn Company                                                                           Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC          Attn: Dierdre M. Richards                    302-394-9228 drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                           1300 N King St
AIG                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices              Foley & Lardner LLP                     Attn: Richard J. Bernard                     212-687-2329 rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                  90 Park Ave
                                                                                              New York, NY 10016



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                          Page 1 of 5
                                                 Case 20-10343-LSS                                  Doc 774                     Filed 06/04/20           Page 4 of 9
                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

Description                                        Name                                             Address                               Fax          Email                                      Method of Service
Notice of Appearance/Request for Notices           Foley & Lardner LLP                              Attn: Victor Vilaplana                858-792-6773 vavilaplana@foley.com                      Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                312-863-5000 sgummow@fgppr.com                          Email
Counsel for National Union Fire Insurance Co of PA,                                                 Attn: Igor Shleypak                                ishleypak@fgppr.com
AIG                                                                                                 222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices           Fox Swibel Levin & Carroll LLP                   Attn: Margaret M. Anderson            312-224-1201 panderson@foxswibel.com                    Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Core Parties                                       Internal Revenue Service                         Centralized Insolvency Operation      855-235-6787                                            Fax
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                          Attn: Reann Warner                    302-656-5875 raeann@jcdelaw.com                         Email
Counsel for Certain Claimants                                                                       Attn: Thomas C. Crumplar                           tom@jcdelaw.com
                                                                                                    750 Shipyard Dr., Suite 200
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices           Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr            803-727-1059 gjowers@JJSJustice.com                     Email
Counsel for Claimant J.M. as party in interest                                                      500 Taylor St, Ste 301
                                                                                                    Columbia, SC 29201
Bank Debt                                          JPMorgan Chase Bank, NA                          Attn: Phil Martin                                    louis.strubeck@nortonrosefulbright.com   Email
                                                                                                    Attn: Louis Strubeck
                                                                                                    10 S Dearborn St
                                                                                                    Mail Code Il1-1415
                                                                                                    Chicago, Il 60603
Notice of Appearance/Request for Notices           Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton              206-682-7100 bleaverton@karrtuttle.com                  Email
Counsel for Chief Seattle Council, Boy Scouts of                                                    701 5th Ave, Ste 3300
America                                                                                             Seattle, WA 98104
Notice of Appearance/Request for Notices           Kramer Levin Naftalis & Frankel LLP              Attn: Thomas Moers Mayer              212-715-8000 tmayer@kramerlevin.com                     Email
Counsel for the Official Committee of Unsecured                                                     Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                           Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                                    Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                                    Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                                    177 Ave of the Americas
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Adam J. Goldberg                212-751-4864 adam.goldberg@lw.com                       Email
Counsel for The Church of Jesus Christ of Latter-day                                                885 3rd Ave
Saints                                                                                              New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Jeffrey E Bjork                 213-891-8763 jeff.bjork@lw.com                          Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Kimberly A Posin                             kim.posin@lw.com
Saints                                                                                              Attn: Nicholas J Messana                           nicholas.messana@lw.com
                                                                                                    355 S Grand Ave, Ste 100
                                                                                                    Los Angeles, CA 90071-1560
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP           Attn: Elizabeth Weller                469-221-5003 dallas.bankruptcy@publicans.com            Email
Counsel for Dallas County                                                                           2777 N. Stemmons Fwy, Ste 1000
                                                                                                    Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP          Attn: John P. Dillman                 713-844-3503 houston_bankruptcy@publicans.com           Email
Counsel for Houston Liens, Harris County, Cleveland                                                 P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                          Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                            Attn: Alan C. Hochheiser              216-472-8510 ahochheiser@mauricewutscher.com            Email
Counsel for AmTrust North America, Inc. on behalf                                                   23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                          Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC            Attn: Tara LeDay                      512-323-3205 tleday@mvbalaw.com                         Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                 Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas

Notice of Appearance/Request for Notices           McDermott Will & Emery LLP                         Attn: Ryan S. Smethurst             202-756-8087 rsmethurst@mwe.com                         Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                         mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241 kmarrkand@mintz.com                       Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                              ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                        lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502 kfoley@mirickoconnell.com                  Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502 pcarey@mirickoconnell.com                  Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                     573-751-7232 deecf@dor.mo.gov                           Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin              302-656-2769 bmclaughlin@monlaw.com                     Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                              rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman             302-571-1750 jwaxman@morrisjames.com                    Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                              emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 2 of 5
                                                 Case 20-10343-LSS                                 Doc 774                     Filed 06/04/20          Page 5 of 9
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

Description                                           Name                                         Address                               Fax          Email                                     Method of Service
Notice of Appearance/Request for Notices              Morris James LLP                             Attn: Brett D. Fallon                 302-571-1750 bfallon@morrisjames.com                   Email
Counsel for Old Republic Insurance Company                                                         Attn: Brya M. Keilson                              bkeilson@morrisjames.com
                                                                                                   500 Delaware Ave, Ste 1500
                                                                                                   P.O. Box 2306
                                                                                                   Wilmington, DE 19899-2306
Core Parties                                          Morris, Nichols, Arsht & Tunnell             Attn: Derek C. Abbott                 302-658-7036 dabbott@mnat.com                          Email
Counsel for Debtor                                                                                 Attn: Joseph Charles Barsalona II                  jbarsalona@mnat.com
                                                                                                   Attn: Eric Moats                                   emoats@mnat.com
                                                                                                   Attn: Andrew R. Remming                            aremming@mnat.com
                                                                                                   Attn: Paige N. Topper                              ptopper@mnat.com
                                                                                                   1201 N. Market Street
                                                                                                   P.O. Box 1347
                                                                                                   Wilmington, DE, 19899

Notice of Appearance/Request for Notices         Nagel Rice LLP                                    Attn: Bradley L Rice                  973-618-9194 brice@nagelrice.com                       Email
Counsel for Jack Doe, Creditor and Defendant in                                                    103 Eisenhower Pkwy
Adversary Case                                                                                     Roseland, NJ 07068
Notice of Appearance/Request for Notices         Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312-585-1401 msorem@nicolaidesllp.com                  Email
Counsel for Allianz Global Risks US Insurance                                                      10 S. Wacker Dr., 21st Floor
Company                                                                                            Chicago, IL 60606
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805-604-      wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                  300 E Esplande Dr, Ste 1170           4150
                                                                                                   Oxnard, CA 93036
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                 Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                          1301 Ave of the Americas
Association                                                                                        New York, NY 10019-6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                 Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Counsel for JPMorgan Chase Bank, National                                                          Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                        Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                                   2200 Ross Avenue, Suite 3600
                                                                                                   Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                    Attn: Christopher S. Murphy           512-936- 1409 christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                 Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee          Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP            Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                        Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                              lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP            Attn: Robert Orgel                    302-652-4400 rorgel@pszjlaw.com                        Email
Counsel for the Tort Claimants' Committee                                                          Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                                   Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                                   Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                                   919 N Market St.,17th Floor
                                                                                                   P.O. Box 8705
                                                                                                   Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation         Attn: Patricia Kelly, CFO             202-326-4112 kelly.patricia@pbgc.Gov                   Email
Counsel for the Pension Benefit Guaranty                                                           Attn: Cassandra Burton, Attorney                   burton.cassandra@pbgc.gov
Corporation                                                                                        Attn: Craig Fessenden                              fessenden.craig@pbgc.gov
                                                                                                   1200 K St NW
                                                                                                   Washington, DC 20005
Notice of Appearance/Request for Notices              Pepper Hamilton LLP                          Attn: David M. Fournier               302-421-8390 fournierd@pepperlaw.com                   Email
Counsel for the National Surety Corporation &                                                      Attn: Marcy J. McLaughlin Smith                    mclaughm@pepperlaw.com
Allianz Global Risks US Insurance Company                                                          1313 Market St, Ste 5100
                                                                                                   P.O. Box 1709
                                                                                                   Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices              Pfau Cochran Vertetis Amala PLLC             Attn: Michael T. Pfau                 206-623-3624 michael@pcvalaw.com                       Email
Counsel for Various Tort Claimants                                                                 Attn: Jason P. Amala                               jason@pcvalaw.com
                                                                                                   Attn: Vincent T. Nappo                             vnappo@pcvalaw.com
                                                                                                   403 Columbia Street, Suite 500
                                                                                                   Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                           Attn: Angela Z Miller                 716-852-6100 amiller@phillipslytle.com                 Email
Counsel for Pearsons Education, Inc. and NSC                                                       One Canalside, 125 Main St
Pearsons, Inc.                                                                                     Buffalo, NY 14203,
Notice of Appearance/Request for Notices              Reed Smith LLP                               Attn: Kurt F. Gwynne                  302-778-7575 kgwynne@reedsmith.com                     Email
Counsel to the Official Committee of Unsecured                                                     Attn: Katelin A. Morales                           kmorales@reedsmith.com
Creditors                                                                                          120 N Market St, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                 Attn: Michael Merchant                302-651-7701 merchant@rlf.com                          Email
Counsel for The Church of Jesus Christ of Latter-day                                               Attn: Brett Haywood                                haywood@rlf.com
Saints                                                                                             One Rodney Square
                                                                                                   920 N King St
                                                                                                   Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP          Attn: Richard A. Barkasy, Esq.        302-888-1696 rbarkasy@schnader.com                     Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                Attn: Kristi J. Doughty, Esq.                      kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.              Attn: R. Karl Hill                    302-888- 0606 khill@svglaw.com                         Email
Counsel for Liberty Mutual Insurance Company                                                       222 Delaware Ave, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.          Attn: Michael Marchese                              michael.marchese@scouting.org            Email
Sequoia Council of Boy Scouts, Inc.                                                                6005 N. Tamera Avenue
                                                                                                   Fresno, CA 93711




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                Page 3 of 5
                                                  Case 20-10343-LSS                            Doc 774                     Filed 06/04/20              Page 6 of 9
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

Description                                      Name                                          Address                                    Fax          Email                                Method of Service
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                         Attn: James P. Ruggeri                     202-469-7751 jruggeri@goodwin.com                 Email
Counsel for Hartford Accident and Indemnity                                                    Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                               Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
City Fire Insurance Company                                                                    Attn: Abigail W. Williams             1875              awilliams@goodwin.com
                                                                                               K St NW, Ste 600
                                                                                               Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                         Attn: Eric S. Goldstein                    860-251-5218 egoldstein@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                    One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                               Hartford, CT 06103-1919                                 bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                             Attn: Blair Warner                         312-853-7036 blair.warner@sidley.com              Email
Counsel for Debtor                                                                             Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                               Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                               Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                               One South Dearborn Street
                                                                                               Chicago, IL 60603
Core Parties                                         Sidley Austin LLP                         Attn: Jessica C. Boelter                   212-839-5599 jboelter@sidley.com                  Email
Counsel for Debtor                                                                             Attn: James F. Conlan                                   jconlan@sidley.com
                                                                                               787 Seventh Avenue
                                                                                               New York, NY 10019
Notice of Appearance/Request for Notices             Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com                Email
Counsel for Century Indemity Company, as                                                       A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to CCI Insurance Company                                                             A n: Richard Weinbla
                                                                                               800 N West St, Ste 800
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Stark & Stark, PC                         Attn: Joseph H Lemkin                      609-896-0629 jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                           P.O. Box 5315
action pending in the Superior Court of New Jersey,                                            Princeton, NJ 08543
Essex County
Notice of Appearance/Request for Notices             Synchrony Bank                            c/o PRA Receivables Management, LLC        757-351-3257 claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                            Attn: Valerie Smith
                                                                                               P.O. Box 41021
                                                                                               Norfolk, VA 23541
Bonds                                                The County Commission Of Fayette County   Attn: President                                                                              N/A
                                                                                               P.O. Box 307
                                                                                               Fayetteville, WV 25840
Bonds                                                The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                   N/A
                                                                                               Attn: John Stump, Esq.
                                                                                               Chase Tower - Eighth Fl
                                                                                               707 Virginia St E.
                                                                                               Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC            Attn: James Tobia                          302-656-8053 jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                               1716 Wawaset St
minor by his mother Nichole Erickson                                                           Wilmington, DE 19806


Notice of Appearance/Request for Notices             The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                                  mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                         1225 King St.
                                                                                               Suite 800
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             The Neuberger Firm                        Attn: Thomas S. Neuberger                  302-655-0582 tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                  Attn: Stephen J. Neuberger                              sjn@neubergerlaw.com
                                                                                               17 Harlech Dr.
                                                                                               Wilmington, DE 19807
Notice of Appearance/Request for Notices             Thomas Law Office, PLLC                   Attn: Tad Thomas                           877-955-7002 tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                  Attn: Louis C. Schneider                                lou.schneider@thomaslawoffices.com
                                                                                               9418 Norton Commons Blvd, Ste 200
                                                                                               Louisville, KY 40059
Notice of Appearance/Request for Notices             Tremont Sheldon Robinson Mahoney PC       Attn: Cindy Robinson                       203-366-8503 crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                        Attn: Doug Mahoney                                      dmahoney@tremontsheldon.com
                                                                                               64 Lyon Ter
                                                                                               Bridgeport, CT 06604
Notice of Appearance/Request for Notices             Troutman Sanders LLP                      Attn: Harris B. Winsberg                   404-885-3900 harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                  Attn: Matthew G. Roberts                                matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                      600 Peachtree St NE, Ste 3000
                                                                                               Atlanta, GA 30308
Core Parties                                         United States Dept Of Justice             950 Pennsylvania Ave, Nw                                                                     N/A
                                                                                               Room 2242
                                                                                               Washington, DC 20530-0001
Core Parties                                         US Attorney For Delaware                  Attn: David C Weiss                        302-573-6220 usade.ecfbankruptcy@usdoj.gov        Email
                                                                                               1007 Orange St, Ste 700
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard Mason                        212-403-2252 rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                     dkmayer@wlrk.com
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                               jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
Notice of Appearance/Request for Notices             Wanger Jones Helsley, PC                  Attn: Riley C. Walter                                   rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                265 E. River Park Circle, Suite 310
                                                                                               Fresno, CA 93720
Notice of Appearance/Request for Notices             Ward and Smith, P.A.                      Attn: Paul A Fanning                       252-215-4077 paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                    P.O. Box 8088
                                                                                               Greenville, NC 27835-8088
Notice of Appearance/Request for Notices             Whiteford Taylor & Preston LLC            Attn: Richard W. Riley                                  rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                               The Renaissance Centre
America, Inc.                                                                                  405 North King Street, Suite 500
                                                                                               Wilmington, Delaware 19801
Notice of Appearance/Request for Notices             Whiteford Taylor & Preston LLP            Attn: Todd M. Brooks                                    tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                               Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                  Baltimore, Maryland 21202-1626




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                            Page 4 of 5
                                            Case 20-10343-LSS                               Doc 774                    Filed 06/04/20         Page 7 of 9
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

Description                                     Name                                        Address                              Fax          Email                            Method of Service
Notice of Appearance/Request for Notices        Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                202-663-6363 craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                               1875 Pennsylvania Ave NW
The Continental Insurance Company                                                           Washington, DC 20006
Notice of Appearance/Request for Notices        Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                   302-252-4330 matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                   Attn: Morgan Patterson                            morgan.patterson@wbd-us.com
Association                                                                                 1313 N Market St, Ste 1200
                                                                                            Wilmington, DE 19801
Core Parties                                    Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr            302-576-3325 jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                   Attn: Robert Brady                                rbrady@ycst.com
Representative                                                                              Attn: Edwin Harron                                eharron@ycst.com
                                                                                            Rodney Square
                                                                                            1000 N King St
                                                                                            Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                        Page 5 of 5
Case 20-10343-LSS   Doc 774   Filed 06/04/20   Page 8 of 9

                    EXHIBIT B
                               Case 20-10343-LSS             Doc 774               Filed 06/04/20          Page 9 of 9

                                                                     Exhibit B
                                                           Responding Party Service List
                                                            Served as set forth below

Description                           Name                                             Email                             Method of Service
Attorney for LG 37 Doe                Lipsitz Green Scime Cambria, LLP                 lkelley@lglaw.com                 Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                        Page 1 of 1
